--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT
 
BY AND AMONG
 
ONEMAIN HOLDINGS, INC.
 
AND
 
OMH HOLDINGS, L.P.
 

--------------------------------------------------------------------------------

 
Dated as of June 25, 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------




   
Page
ARTICLE 1
Definitions
 
Section 1.01.
Certain Defined Terms
1
Section 1.02.
Construction
6
 
ARTICLE 2
Transfer
     
Section 2.01.
Binding Effect on Transferees
6
Section 2.02.
Additional Purchases
6
Section 2.03.
Charter Provisions
6
Section 2.04.
Legend
6
Section 2.05.
Disinterested Director Approval of Certain Transfers
7
 
ARTICLE 3
Board of Directors
     
Section 3.01.
Board
7
Section 3.02.
Committees
9
Section 3.03.
Observers
9
Section 3.04.
Related Party Transactions
9
Section 3.05.
Standstill
10
 
ARTICLE 4
Registration Rights
     
Section 4.01.
Demand Registration
11
Section 4.02.
Piggyback Registrations
13
Section 4.03.
Shelf Registration
15
Section 4.04.
Withdrawal Rights
16
Section 4.05.
Registration Procedures
17
Section 4.06.
Registration Expenses
23
 
ARTICLE 5
Indemnification
     
Section 5.01.
General Indemnification
23
Section 5.02.
Registration Statement Indemnification
24
Section 5.03.
Contribution
25
Section 5.04.
Procedure
25
Section 5.05.
Other Matters
25

 
i

--------------------------------------------------------------------------------

ARTICLE 6
Miscellaneous
 
Section 6.01.
Headings
26
Section 6.02.
Entire Agreement
26
Section 6.03.
Further Actions; Cooperation
27
Section 6.04.
Notices
27
Section 6.05.
Applicable Law
28
Section 6.06.
Severability
28
Section 6.07.
Successors and Assigns
28
Section 6.08.
Amendments
29
Section 6.09.
Waiver
29
Section 6.10.
Counterparts
29
Section 6.11.
Submission To Jurisdiction
29
Section 6.12.
Injunctive Relief
30
Section 6.13.
Recapitalizations, Exchanges, Etc. Affecting the Shares of Common Stock; New
Issuance
30
Section 6.14.
Termination
30
Section 6.15.
[Reserved]
30
Section 6.16.
Rule 144
30
Section 6.17.
Information
31
     
Schedule 3.01
Remaining Directors

 
ii

--------------------------------------------------------------------------------

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT
 
THIS AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (this “Agreement”) is made as
of June 25, 2018, by and between OMH Holdings, L.P., a Delaware limited
partnership (the “Acquisition Entity”) and OneMain Holdings, Inc., a Delaware
corporation (the “Company”).  Unless otherwise indicated, references to articles
and sections shall be to articles and sections of this Agreement.
 
WHEREAS, the Company (f/k/a Springleaf Holdings, Inc.) and Springleaf Financial
Holdings, LLC (“SFH”) entered into that certain Stockholders Agreement dated as
of October 15, 2013 (the “Original Stockholders Agreement”);
 
WHEREAS, Acquisition Entity is a Permitted Transferee of SFH pursuant to the
Original Stockholders Agreement and has acquired Common Stock (as hereinafter
defined) held by SFH pursuant to that certain Share Purchase Agreement, dated as
of January 3, 2018, by and among SFH, Acquisition Entity and the Company (the
“Purchase Agreement”);
 
WHEREAS, the Acquisition Entity is a holder of shares of Common Stock;
 
WHEREAS, Acquisition Entity and the Company wish to amend and restate the
Original Stockholders Agreement in its entirety; and
 
WHEREAS, the Company has agreed to provide the registration rights and other
rights set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01.      Certain Defined Terms.  For purposes of this Agreement, the
following terms shall have the following meanings:
 
“Acquisition Entity” shall have the meaning assigned to it in the preamble.
 
“Actions” shall have the meaning assigned to it in Section 5.01.
 
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act; provided that no Stockholder shall be deemed an Affiliate of any
other Stockholder solely by reason of any investment in the Company.
 
“Agreement” shall have the meaning assigned to it in the preamble.
 
1

--------------------------------------------------------------------------------

A Person shall be deemed to “Beneficially Own” securities if such Person is
deemed to be a “beneficial owner” within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the date of this Agreement.
 
“Board” shall mean the board of directors of the Company.
 
“Bylaws” shall mean the bylaws of the Company, as may be amended and/or restated
from time to time.
 
“Certificate of Incorporation” shall mean the certificate of incorporation of
the Company, as may be amended and/or restated from time to time.
 
“Commission” shall mean the United States Securities and Exchange Commission or
any successor agency.
 
“Common Stock” shall mean the Company’s common stock, par value $0.01 per share,
and any and all securities of any kind whatsoever of the Company which may be
issued and outstanding on or after the date hereof in respect of, in exchange
for, or upon conversion of shares of Common Stock pursuant to a merger,
consolidation, stock split, stock dividend, recapitalization of the Company or
otherwise.
 
“Company” shall have the meaning assigned to it in the preamble.
 
“Company Securities” shall mean (i) any Common Stock and (ii) any other
securities of the Company entitled to vote generally in the election of
directors of the Company.
 
“Demand” shall have the meaning assigned to it in Section 4.01(a).
 
“Demand Registration” shall have the meaning assigned to it in Section 4.01(a).
 
“Disinterested Director Approval” means the affirmative approval of at least a
majority of the Independent Directors (or a special committee thereof) who are
disinterested and independent under Delaware law as to the matter under
consideration, duly obtained in accordance with the applicable provisions of the
Company’s organizational documents and applicable law.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
“Filings” shall mean annual, quarterly and current reports and other documents
filed or furnished by the Company or any Subsidiary of the Company under the
Exchange Act; annual reports to stockholders, annual and quarterly statutory
statements of the Company or any Subsidiary of the Company; and any registration
statements, prospectuses documents filed or furnished by the Company or any of
its Subsidiaries under the Securities Act (other than any registration
statement, any Issuer Free Writing Prospectus, any prospectus or preliminary
prospectus or any amendment thereof or supplement thereto to the extent that
Section 5.02 of this Agreement applies).
 
2

--------------------------------------------------------------------------------

“FINRA” shall mean the Financial Industry Regulatory Authority.
 
“Form S-3” shall have the meaning assigned to it in Section 4.03(a).
 
“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405 under the Securities Act.
 
“Independent Director” means a director on the Board that qualifies as
“independent” under the requirements of any applicable federal or state
securities laws (including Rule 10A-3 under the Exchange Act) and the rules,
regulations and listing standards promulgated by any national securities
exchange on which the shares of Common Stock are traded.
 
“Inspectors” shall have the meaning assigned to it in Section 4.05(a)(viii).
 
“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act.
 
“Losses” shall have the meaning assigned to it in Section 5.01.
 
“Offering Expenses” shall have the meaning assigned to it in Section 4.06(a).
 
“Original Stockholders Agreement” shall have the meaning assigned to it in the
recitals.
 
“Other Demanding Sellers” shall have the meaning assigned to it in Section
4.02(b).
 
“Other Proposed Sellers” shall have the meaning assigned to it in Section
4.02(b).
 
“Permitted Transferee” shall mean, with respect to each Stockholder, (i) any
other Stockholder, (ii) any of such Stockholder’s Affiliates, (iii) in the case
of any Stockholder, (A) any member or general or limited partner of such
Stockholder (including any member of the Acquisition Entity), (B) any
corporation, partnership, limited liability company or other entity that is an
Affiliate of such Stockholder or any member, general or limited partner of such
Stockholder (collectively, “Stockholder Affiliates”), (C) any investment funds
managed directly or indirectly by such Stockholder or any Stockholder Affiliate
(a “Stockholder Fund”), (D) any general or limited partner of any Stockholder
Fund, (E) any managing director, general partner, director, limited partner,
officer or employee of any Stockholder Affiliate, or any spouse, lineal
descendant, sibling, parent, heir, executor, administrator, testamentary
trustee, legatee or beneficiary of any of the foregoing persons described in
this clause (E) (collectively, “Stockholder Associates”) or (F) any trust, the
beneficiaries of which, or any corporation, limited liability company or
partnership, the stockholders, members or general or limited partners of which,
consist solely of any one or more of such Stockholder, any general or limited
partner of such Stockholder, any Stockholder Affiliates, any Stockholder Fund,
any Stockholder Associates, their spouses or their lineal descendants and (iv)
any other Person that acquires shares of Common Stock from such Stockholder
other than pursuant to a Public Offering and that agrees to become party to or
be bound by this Agreement.
 
3

--------------------------------------------------------------------------------

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company or other entity, and shall include any successor (by merger or
otherwise) of such entity.
 
“Piggyback Notice” shall have the meaning assigned to it in Section 4.02(a).
 
“Piggyback Registration” shall have the meaning assigned to it in Section
4.02(a).
 
“Piggyback Seller” shall have the meaning assigned to it in Section 4.02(a).
 
“Public Offering” shall mean an offering of equity securities of the Company
pursuant to an effective registration statement under the Securities Act,
including an offering in which Stockholders are entitled to sell Common Stock
pursuant to the terms of this Agreement.
 
“Purchase Agreement” shall have the meaning assigned to it in the recitals.
 
“Records” shall have the meaning assigned to it in Section 4.05(a)(viii).
 
“Registrable Amount” shall mean a number of shares of Common Stock equal to 1%
of the Voting Power of the Company.
 
“Registrable Securities” shall mean any Common Stock currently owned or
hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (x) a
registration statement registering such securities under the Securities Act has
been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective registration
statement or (y) such securities are sold in accordance with Rule 144 (or any
successor provision) promulgated under the Securities Act.
 
“Registration Expenses” shall have the meaning assigned to it in Section
4.06(a).
 
“Representatives” shall mean, as applied to a Person, such Person’s directors,
officers, employees, agents, attorneys, accountants, consultants, bankers,
financial advisors and other advisors.
 
“Requesting Stockholder” shall have the meaning assigned to it in Section
4.01(a).
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Selling Holders” shall have the meaning assigned to it in Section 4.05(a)(i).
 
4

--------------------------------------------------------------------------------

“SFH” shall have the meaning assigned to it in the recitals.
 
“Shelf Notice” shall have the meaning assigned to it in Section 4.03(a).
 
“Shelf Registration Effectiveness Period” shall have the meaning assigned to it
in Section 4.03(c).
 
“Shelf Registration Statement” shall have the meaning assigned to it in Section
4.03(a).
 
“Shelf Underwritten Offering” shall have the meaning assigned to it in Section
4.03(f).
 
“Stockholders” shall mean (i) the Acquisition Entity and (ii) each Permitted
Transferee who becomes a party to or bound by the provisions of this Agreement
in accordance with the terms hereof or a Permitted Transferee thereof who is
entitled to enforce the provisions of this Agreement in accordance with the
terms hereof, in each case of clauses (i) and (ii) to the extent that the
Acquisition Entity and its Permitted Transferees, together, hold of record or
Beneficially Own at least a Registrable Amount.
 
“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person, (ii) any other
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns fifty percent (50%) or more of the equity economic interest
thereof or has the power to elect or direct the election of fifty percent (50%)
or more of the members of the governing body of such entity or otherwise has
control over such entity (e.g., as the managing partner of a partnership), or
(iii) which would be considered subsidiaries of such Person within the meaning
of Regulation S-K or Regulation S-X.
 
“Suspension Period” shall have the meaning assigned to it in Section 4.03(d).
 
“Transaction Agreement Signing Date” means January 3, 2018.
 
“Underwriting Agreement” shall mean any underwriting agreement between the
Company and the underwriters named therein.
 
“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.
 
“Voting Power of the Company” shall mean the voting power of the then issued and
outstanding capital stock of the Company entitled to vote in the election of
directors of the Company.
 
5

--------------------------------------------------------------------------------

Section 1.02.     Construction.  For the purposes of this Agreement (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Article
and Section references are to Articles and Sections of this Agreement, unless
otherwise specified, (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified and (v) all references herein to “$” or
dollars shall refer to United States dollars, unless otherwise specified.
 
ARTICLE 2
Transfer
 
Section 2.01.      Binding Effect on Transferees.  A Permitted Transferee shall
become a Stockholder hereunder, without any further action by the Company,
following a transfer by a Stockholder of Company Securities to such Permitted
Transferee upon the execution by such Permitted Transferee of a joinder
providing that such Person shall be bound by and shall fully comply with the
terms of this Agreement (including the provisions of Article 4 with respect to
the Company Securities being transferred to such transferee).
 
Section 2.02.      Additional Purchases.  Any Company Securities owned by a
Stockholder on or after the date of this Agreement shall have the benefit of and
be subject to the terms and conditions of this Agreement.
 
Section 2.03.      Charter Provisions.  The parties hereto shall use their
respective reasonable efforts (including voting or causing to be voted all of
the Company Securities held of record by such party or Beneficially Owned by
such party by virtue of having voting power over such Company Securities) so as
to cause no amendment to be made to the Certificate of Incorporation or Bylaws
as in effect as of the date of this Agreement in a manner that would (a) add
restrictions to the transferability of the Company Securities by the Acquisition
Entity or its Permitted Transferees who remain a “Stockholder” (as such term is
used herein) at the time of such an amendment, which restrictions are beyond
those then provided for in the Certificate of Incorporation, this Agreement or
applicable securities laws or (b) nullify any of the rights of the Acquisition
Entity or its Permitted Transferees who remain a “Stockholder” (as such term is
used herein) at the time of such amendment, which rights are explicitly provided
for in this Agreement, unless, in each such case, such amendment shall have been
approved by such Stockholder.
 
Section 2.04.      Legend.  Any certificate representing Company Securities
issued to a Stockholder shall be stamped or otherwise imprinted with a legend in
substantially the following form:
 
“The shares represented by this certificate are subject to the provisions
contained in the Amended and Restated Stockholders Agreement, dated as of June
25, 2018, by and among OneMain Holdings, Inc. and the stockholder of OneMain
Holdings, Inc. described therein.”
 
6

--------------------------------------------------------------------------------

The Company shall make customary arrangements to cause any Company Securities
issued in uncertificated form to be identified on the books of the Company in a
substantially similar manner.
 
Section 2.05.      Disinterested Director Approval of Certain Transfers.  Prior
to the second anniversary of the Transaction Agreement Signing Date, no
Stockholder shall, without Disinterested Director Approval, transfer (or enter
into an agreement to transfer) record or beneficial ownership of any Company
Securities to a Person or group (as defined in Section 13(d)(3) of the Exchange
Act); provided, however, that, for the avoidance of doubt, this Agreement shall
not limit direct or indirect transfers among the Acquisition Entity and its
Affiliates.
 
ARTICLE 3
Board of Directors
 
Section 3.01.      Board.  (a) For so long as this Agreement is in effect, the
Company and each Stockholder shall take all reasonable actions within their
respective control (including voting or causing to be voted all of the Company
Securities held of record by such Stockholder or Beneficially Owned by such
Stockholder by virtue of having voting power over such Company Securities and,
with respect to the Company, as provided in Section 3.01(c) and Section 3.01(d))
so as to cause to be elected to the Board, and to cause to continue in office,
subject to Section 3.01(f), nine directors, at any given time:
 
(i)             a number of directors equal to a majority of the Board, plus one
director, shall be individuals designated by the Acquisition Entity, for so long
as the Stockholders, together, have Beneficial Ownership of at least 33% of the
Voting Power of the Company, provided that if this clause (i) is applicable, at
least a majority of the Board shall be Independent Directors;
 
(ii)            a number of directors equal to a majority of the Board, minus
one director, shall be individuals designated by the Acquisition Entity, for so
long as the Stockholders, together, have Beneficial Ownership of less than 33%
but at least 20% of the Voting Power of the Company, provided that if the Board
consists of six or fewer directors, then the Acquisition Entity shall have the
right to designate a number of directors equal to two directors;
 
(iii)           a number of directors (rounded up to the nearest whole number)
that would be required to maintain the Acquisition Entity’s proportional
representation on the Board shall be individuals designated by the Acquisition
Entity, for so long as the Stockholders, together, have Beneficial Ownership of
less than 20% but at least 10% of the Voting Power of the Company, provided that
if the Board consists of six or fewer directors, then the Acquisition Entity
shall have the right to designate a number of directors equal to two directors;
and
 
7

--------------------------------------------------------------------------------

(iv)          a number of directors (rounded up to the nearest whole number)
that would be required to maintain the Acquisition Entity’s proportional
representation on the Board shall be individuals designated by the Acquisition
Entity, for so long as the Stockholders, together, have Beneficial Ownership of
less than 10% but at least 5% of the Voting Power of the Company, provided that
if the Board consists of six or fewer directors, then the Acquisition Entity
shall have the right to designate a number of directors equal to one director.
 
(b)       If the Acquisition Entity notifies the Stockholders of its desire to
remove, with or without cause, any director previously designated by it, the
Stockholders shall vote or cause to be voted all of the shares of Company
Securities held of record by such Stockholders or Beneficially Owned by such
Stockholders by virtue of having voting power over such Company Securities and
the Company and the Stockholders shall take all other reasonable actions within
their control to cause the removal of such director.  No Stockholder shall take
any action to remove, or vote in favor of the removal, from the Board of any of
the three (3) directors set forth on Schedule 3.01 prior to the expiration of
the term set forth next to each director’s name on Schedule 3.01, in each case
other than for cause.
 
(c)       The Company agrees to include in the slate of nominees recommended by
the Board those persons designated by the Acquisition Entity in accordance with
Section 3.01(a) and to use its reasonable best efforts to cause the election of
each such designee to the Board, including nominating such designees to be
elected as directors, in each case subject to applicable law.
 
(d)       In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any director who is designated
by the Acquisition Entity in accordance with Section 3.01(a), the Company agrees
to take at any time and from time to time all actions necessary to cause the
vacancy created thereby to be filled as promptly as practicable by a new
designee of the Acquisition Entity. In the event that the size of the Board is
expanded to more than nine directors, the Company agrees to take at any time and
from time to time all actions necessary to cause the Board to continue to have
the number of the Acquisition Entity’s designees that corresponds to the
requirements of Section 3.01(a).
 
(e)       In the event that at any time the number of directors entitled to be
designated by the Acquisition Entity pursuant to Section 3.01(a) decreases, the
Acquisition Entity and its Permitted Transferees who have become Stockholders
shall take reasonable actions to cause a sufficient number of designated
directors to resign from the Board at or prior to the end of such designated
director’s term such that the number of designated directors after such
resignation(s) equals the number of directors the Acquisition Entity would have
been entitled to designate pursuant to Section 3.01(a). Any vacancies created by
such resignation may remain vacant until the next annual meeting of stockholders
or filled by a majority vote of the Board. Notwithstanding the foregoing, such
designated director(s) need not resign from the Board at or prior to the end of
such director’s term if the Company’s nominating committee recommends the
nomination of such director(s) for election at the next annual meeting
coinciding with the end of such director’s term, or otherwise (and for the
avoidance of doubt, such director shall no longer be considered a designee of
the Acquisition Entity).
 
8

--------------------------------------------------------------------------------

(f)        The size of the Board shall not be decreased from nine directors
without approval of the Independent Directors.
 
Section 3.02.      Committees.  For so long as this Agreement is in effect, the
Company shall take all reasonable actions within its control at any given time
so as to cause to be appointed to any committee of the Board a number of
directors designated by the Acquisition Entity that is up to the number of
directors that is proportionate (rounding up to the next whole director) to the
representation that the Acquisition Entity is entitled to designate to the Board
under this Agreement, to the extent such directors are permitted to serve on
such committees under the applicable rules of the Commission and the New York
Stock Exchange (“NYSE”) and by any other applicable stock exchange. It is
understood by the parties hereto that the Acquisition Entity shall not be
required to have its directors represented on any committee and any failure to
exercise such right in this section in a prior period shall not constitute any
waiver of such right in a subsequent period.
 
Section 3.03.      Observers.  For so long as the Stockholders, together, have
Beneficial Ownership of at least 10% of the Voting Power of the Company, the
Acquisition Entity shall have the right to appoint three non-voting
representatives (the “Observers”) to attend (at each Observer’s sole option, in
person or telephonically) all meetings of the Board (and all committees thereof
other than the compensation and audit committees), to change the Observers so
appointed at any time and, upon the resignation of an Observers for any reason,
to reappoint another Observer. In addition, the Company shall provide the
Observers with copies of all notices, consents, resolutions, minutes or other
written materials provided to the Board (and to any committee thereof other than
the compensation and audit committees) at the same time and in the same manner
such materials are circulated to the Board (and to any committee thereof other
than the compensation and audit committees); provided that each Observer shall
execute and deliver to the Company a confidentiality agreement substantially in
a form reasonably satisfactory to the Company prior to receiving such
information; provided, further, that an Observer may share all information
received or observed in his or her capacity as an Observer with the Acquisition
Entity and its equityholders, including their advisors. Any action taken by the
Board at any meeting will not be invalidated by the absence of an Observer at
such meeting.
 
Section 3.04.      Related Party Transactions.  For as long as the Stockholders,
together, have Beneficial Ownership of at least 20% of the Voting Power of the
Company, the following actions shall require Disinterested Director Approval: 
(a) any transaction or series of transactions between any Stockholder or any of
its Affiliates, on the one hand, and the Company or any of its Subsidiaries, on
the other hand, that could reasonably be expected to have a value in excess of
$30,000,000 (other than ordinary course purchases of asset-backed securities
from the Company or any of its Subsidiaries on arms-length, market terms in an
amount not exceeding $500,000,000 in any transaction), (b) any enforcement or
waiver of the rights of the Company or any of its Subsidiaries under any
agreement between the Company or any of its Subsidiaries, on the one hand, and
any Stockholder or any of its Affiliates, on the other hand, and (c) any
management, monitoring, service, transaction or other similar fee payable to any
Stockholder or any of its Affiliates.
 
9

--------------------------------------------------------------------------------

Section 3.05.      Standstill.
 
(a)       Each Stockholder agrees that during the Standstill Period (as defined
below), it shall not, and shall cause its Affiliates (to the extent any such
Affiliate has received confidential information regarding the Company or any of
its Subsidiaries or is otherwise acting in concert with such Stockholder or its
Affiliates that have received such confidential information) (such affiliates,
“Controlled Affiliates”), and shall direct its Representatives acting at its
direction, and shall cause its Controlled Affiliates’ Representatives acting at
such Controlled Affiliates’ direction, not to, directly or indirectly as part of
a “group” (as such term is applied under Section 13(d) of the Exchange Act),
effect, or enter into any agreement to effect, (i) any acquisition of (or
obtaining any right to direct the voting or disposition of) any Company
Securities, or rights or options to acquire (or obtain any right to direct the
voting or disposition of) any Company Securities (including any derivative
securities), in each case, whether or not any of the foregoing may be acquired
or obtained immediately or only after the passage of time or upon the
satisfaction of one or more conditions pursuant to any agreement, arrangement or
understanding or otherwise or (ii) any tender or exchange offer, consolidation,
business combination, acquisition, merger or other extraordinary transaction
involving the Company or a material portion of the assets of the Company, in
each case without Disinterested Director Approval; provided, however, that (x)
subject to Section 3.04, for the avoidance of doubt, this Agreement shall not
limit the purchase of non-convertible debt securities of the Company, any of the
Company’s Subsidiaries or any of their respective successors by any Stockholder
or any of any Stockholder’s Controlled Affiliates or Permitted Transferees; and
(y)  after the date that is six (6) months from the date of the Closing (as
defined in the Purchase Agreement), the Stockholders may purchase additional
shares of Common Stock representing up to a maximum aggregate Beneficial
Ownership (including for the avoidance of doubt all shares purchased pursuant to
the Purchase Agreement) of 52% of the Voting Power of the Company.  For purposes
of this Agreement, the “Standstill Period” shall mean the period beginning on
the date of this Agreement and ending on the earlier of (i) two (2) years from
the Transaction Agreement Signing Date and (ii) such time as the Stockholders,
together, have Beneficial Ownership of less than 20% of the Voting Power of the
Company.
 
(b)       Without limiting paragraph (a) above, until the third anniversary of
the Transaction Agreement Signing Date, each Stockholder agrees that it shall
not, and shall cause each of its Affiliates not to, directly or indirectly,
alone or in concert with any other Person, engage in any “Rule 13e-3
transaction” as defined in Rule 13e-3 under the Exchange Act without
Disinterested Director Approval.
 
10

--------------------------------------------------------------------------------

ARTICLE 4
Registration Rights
 
Section 4.01.      Demand Registration.  (a) At any time after the date that is
180 days after the date hereof (or such earlier date as would permit the Company
to cause any Filings required hereunder to be filed on the 180th day after the
date hereof), any Person that is a Stockholder (a “Requesting Stockholder”) on
the date a Demand is made shall be entitled to make a written request of the
Company (a “Demand”) for registration under the Securities Act of a number of
Registrable Securities that, when taken together with the number of Registrable
Securities requested to be registered under the Securities Act by such
Requesting Stockholder’s Affiliates, equals or is greater than the Registrable
Amount (a “Demand Registration”) and thereupon the Company will, subject to the
terms of this Agreement, use its commercially reasonable efforts to effect the
registration under the Securities Act of:
 
(i)            the Registrable Securities which the Company has been so
requested to register by the Requesting Stockholders for disposition in
accordance with the intended method of disposition stated in such Demand, which
may be an Underwritten Offering;
 
(ii)           all other Registrable Securities which the Company has been
requested to register pursuant to Section 4.01(b); and
 
(iii)          all shares of Common Stock which the Company may elect to
register in connection with any offering of Registrable Securities pursuant to
this Section 4.01, but subject to Section 4.01(f);
 
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Common Stock, if any, to be so registered.
 
(b)       A Demand shall specify: (i) the aggregate number of Registrable
Securities requested to be registered in such Demand Registration, (ii) the
intended method of disposition in connection with such Demand Registration, to
the extent then known and (iii) the identity of the Requesting Stockholder (or
Requesting Stockholders). Within five days after receipt of a Demand, the
Company shall give written notice of such Demand to any other Persons that on
the date a Demand is delivered to the Company is a Stockholder (excluding
Permitted Transferees which have not signed a joinder as contemplated by Section
2.01). Subject to Section 4.01(f), the Company shall include in the Demand
Registration covered by such Demand all Registrable Securities with respect to
which the Company has received a written request for inclusion therein. Such
written request shall comply with the requirements of a Demand as set forth in
this Section 4.01(b).
 
(c)       Each Stockholder shall be entitled to an unlimited number of Demand
Registrations until such time as the Stockholders, together, Beneficially Own
less than a Registrable Amount.
 
11

--------------------------------------------------------------------------------

(d)       Demand Registrations shall be on such registration form of the
Commission for which the Company is eligible as shall be selected by the
Requesting Stockholders whose shares represent a majority of the Registrable
Securities that the Company has been requested to register, including, to the
extent permissible, an automatically effective registration statement or an
existing effective registration statement filed by the Company with the
Commission, and shall be reasonably acceptable to the Company.
 
(e)       The Company shall not be obligated to effect any Demand Registration
(A) within one month of a “firm commitment” Underwritten Offering in which all
Stockholders were given “piggyback” rights pursuant to Section 4.02 (subject to
Section 4.01(f)) and provided that at least 50% of the number of Registrable
Securities requested by such Stockholders to be included in such Demand
Registration were included) or (B) within one month of any other Underwritten
Offering pursuant to Section 4.03(e). In addition, the Company shall be entitled
to postpone (upon written notice to all Stockholders) for a reasonable period of
time not to exceed 60 days in succession the filing or the effectiveness of a
registration statement for any Demand Registration (but no more than twice, or
for more than 90 days in the aggregate, in any period of 12 consecutive months)
if the Board determines in good faith and in its reasonable judgment that the
filing or effectiveness of the registration statement relating to such Demand
Registration would cause the disclosure of material, non-public information that
the Company has a bona fide business purpose for preserving as confidential. In
the event of a postponement by the Company of the filing or effectiveness of a
registration statement for a Demand Registration, the holders of a majority of
Registrable Securities held by the Requesting Stockholder(s) shall have the
right to withdraw such Demand in accordance with Section 4.04.
 
(f)        The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of
Stockholders participating in such Demand Registration that hold a majority of
the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
investment bank engaged in connection with such Demand Registration) advises the
Company, that, in its opinion, the inclusion of all of the securities, including
securities of the Company that are not Registrable Securities, sought to be
registered in connection with such Demand Registration would adversely affect
the marketability of the Registrable Securities sought to be sold pursuant
thereto, then the Company shall include in such registration statement only such
securities as the Company is advised by such underwriter or investment bank can
be sold without such adverse effect as follows and in the following order of
priority: (i) first, up to the number of Registrable Securities requested to be
included in such Demand Registration by the Stockholders, which, in the opinion
of the underwriter can be sold without adversely affecting the marketability of
the offering, pro rata among such Stockholders requesting such Demand
Registration on the basis of the number of such securities held by such
Stockholders and such Stockholders that are Piggyback Sellers; (ii) second,
securities the Company proposes to sell; and (iii) third, all other securities
of the Company duly requested to be included in such registration statement, pro
rata on the basis of the number of such other securities requested to be
included or such other method determined by the Company.
 
12

--------------------------------------------------------------------------------

(g)       Any investment bank(s) that will serve as an underwriter with respect
to such Demand Registration or, if such Demand Registration is not an
Underwritten Offering, any investment bank engaged in connection therewith,
shall be selected (i) by the Acquisition Entity for so long as a majority of the
outstanding Common Stock of the Company is owned by its Permitted Transferees
and thereafter (ii) by the Stockholder participating in such Demand Registration
that holds (together with its Permitted Transferees) a number of Registrable
Securities included in such Demand Registration constituting a plurality of all
Registrable Securities included in such Demand Registration.
 
Section 4.02.      Piggyback Registrations.  (a) Subject to the terms and
conditions hereof, whenever the Company proposes to register any of its equity
securities under the Securities Act (other than a registration by the Company
(x) on a registration statement on Form S-4 or (y) on a registration statement
on Form S-8 (or, in any of the cases of (x) or (y), on any successor forms
thereto)) (each, a “Piggyback Registration”), whether for its own account or for
the account of others, the Company shall give the Stockholders (excluding
Permitted Transferees which have not signed a joinder as contemplated by Section
2.01) prompt written notice thereof (but not less than five days prior to the
filing by the Company with the Commission of any registration statement with
respect thereto). Such notice (a “Piggyback Notice”) shall specify, at a
minimum, the number of equity securities proposed to be registered, the proposed
date of filing of such registration statement with the Commission, the proposed
means of distribution and the proposed managing underwriter or underwriters (if
any and if known). Upon the written request of any Person that on the date of
such Piggyback Notice is a Stockholder, given within five days after such
Piggyback Notice is received by such Person (any such Persons, a “Piggyback
Seller”) (which written request shall specify the number of Registrable
Securities then presently intended to be disposed of by such Piggyback Seller),
the Company, subject to the terms and conditions of this Agreement, shall use
its commercially reasonable efforts to cause all such Registrable Securities
held by Piggyback Sellers with respect to which the Company has received such
written requests for inclusion to be included in such Piggyback Registration on
the same terms and conditions as the Company’s equity securities being sold in
such Piggyback Registration.
 
(b)       If, in connection with a Piggyback Registration, any managing
underwriter (or, if such Piggyback Registration is not an Underwritten Offering,
a nationally recognized investment bank engaged in connection with such Demand
Registration) advises the Company in writing that, in its opinion, the inclusion
of all the equity securities sought to be included in such Piggyback
Registration by (i) the Company, (ii) others who have sought to have equity
securities of the Company registered in such Piggyback Registration pursuant to
rights to Demand (other than pursuant to so-called “piggyback” or other
incidental or participation registration rights) such registration (such Persons
being “Other Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other
proposed sellers of equity securities of the Company (such Persons being “Other
Proposed Sellers”), as the case may be, would adversely affect the marketability
of the equity securities sought to be sold pursuant thereto, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such equity securities as the Company is so advised by such
underwriter or investment bank can be sold without such an effect, as follows
and in the following order of priority:
 
13

--------------------------------------------------------------------------------

(i)            if the Piggyback Registration relates to an offering for the
Company’s own account, then (A) first, such number of equity securities to be
sold by the Company as the Company, in its reasonable judgment and acting in
good faith and in accordance with sound financial practice, shall have
determined, (B) second, Registrable Securities of Piggyback Sellers and
securities sought to be registered by Other Demanding Sellers (if any), pro rata
on the basis of the number of shares of Common Stock held by such Piggyback
Sellers and Other Demanding Sellers and (C) third, other equity securities held
by any Other Proposed Sellers; or
 
(ii)           if the Piggyback Registration relates to an offering other than
for the Company’s own account, then (A) first, such number of equity securities
sought to be registered by each Other Demanding Seller and the Piggyback Sellers
(if any), pro rata in proportion to the number of shares of Common Stock held by
all such Other Demanding Sellers and Piggyback Sellers and (B) second, other
equity securities held by any Other Proposed Sellers or to be sold by the
Company as determined by the Company and with such priorities among them as may
from time to time be determined or agreed to by the Company.
 
(c)       In connection with any Underwritten Offering under this Section 4.02
for the Company’s account, the Company shall not be required to include a
holder’s Registrable Securities in the Underwritten Offering unless such holder
accepts the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company; provided that any applicable Underwriting
Agreement includes only customary terms and conditions.
 
(d)       If, at any time after giving written notice of its intention to
register any of its equity securities as set forth in this Section 4.02 and
prior to the time the registration statement filed in connection with such
Piggyback Registration is declared effective, the Company shall determine for
any reason not to register such equity securities, the Company may, at its
election, give written notice of such determination to each Stockholder and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned Piggyback
Registration (but not from its obligation to pay the Registration Expenses in
connection therewith as provided herein); provided that Stockholders may
continue the registration as a Demand Registration pursuant to the terms of
Section 4.01.
 
14

--------------------------------------------------------------------------------

Section 4.03.      Shelf Registration.  (a) Subject to Section 4.03(e), and
further subject to the availability of a Registration Statement on Form S-3 or a
successor form, which may be an automatically effective registration statement
at any time the Company is eligible (“Form S-3”) to the Company, the Acquisition
Entity or any of its Permitted Transferees (in each case to the extent a
Stockholder hereunder) may by written notice delivered (which notice can be
delivered at any time after the eleven month anniversary of the date hereof) to
the Company (the “Shelf Notice”) require the Company to (i) file as promptly as
practicable (but no later than 30 days after the date the Shelf Notice is
delivered), and to use commercially reasonable efforts to cause to be declared
effective by the Commission at the earliest possible date permitted under the
rules and regulations of the Commission (but no later than 60 days after such
filing date), a Form S-3, or (ii) use an existing Form S-3 filed with the
Commission, in each case providing for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act relating to the offer and
sale, from time to time, of the Registrable Securities owned by the Acquisition
Entity (or any of their Permitted Transferees), as the case may be, and any
other Persons that at the time of the Shelf Notice meet the definition of a
Stockholder who elect to participate therein as provided in Section 4.03(b) (a
“Shelf Registration Statement”).
 
(b)       The Acquisition Entity and its Permitted Transferees shall be entitled
to require the Company to file an unlimited number of Shelf Registration
Statements until such time as the Stockholders, together, Beneficially Own less
than a Registrable Amount.
 
(c)       Within five business days after receipt of a Shelf Notice pursuant to
Section 4.03(a), the Company will deliver written notice thereof to each
Stockholder (excluding Permitted Transferees which have not signed a joinder as
contemplated by Section 2.01). Each Stockholder may elect to participate in the
Shelf Registration Statement by delivering to the Company a written request to
so participate.
 
(d)       Subject to Section 4.03(e), the Company will use commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective until the date on which all Registrable Securities covered by the
Shelf Registration Statement have been sold thereunder in accordance with the
plan and method of distribution disclosed in the prospectus included in the
Shelf Registration Statement, or otherwise (the “Shelf Registration
Effectiveness Period”).
 
(e)       Notwithstanding anything to the contrary contained in this Agreement,
the Company shall be entitled, from time to time, by providing notice to the
Stockholders who elected to participate in the Shelf Registration Statement, to
require such Stockholders to suspend the use of the prospectus for sales of
Registrable Securities under the Shelf Registration Statement for a reasonable
period of time not to exceed 60 days in succession or 90 days in the aggregate
in any 12 month period (a “Suspension Period”) if the Board determines in good
faith and in its reasonable judgment that it is required to disclose in the
Shelf Registration Statement material, non-public information that the Company
has a bona fide business purpose for preserving as confidential. Immediately
upon receipt of such notice, the Stockholders covered by the Shelf Registration
Statement shall suspend the use of the prospectus until the requisite changes to
the prospectus have been made as required below. Any Suspension Period shall
terminate at such time as the public disclosure of such information is made.
After the expiration of any Suspension Period and without any further request
from a Stockholder, the Company shall as promptly as practicable prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
15

--------------------------------------------------------------------------------

(f)        At any time, and from time-to-time, during the Shelf Registration
Effectiveness Period (except during a Suspension Period), each of the
Acquisition Entity or any of its Permitted Transferees (in each case to the
extent a Stockholder hereunder) may notify the Company of their intent to sell
Registrable Securities covered by the Shelf Registration Statement (in whole or
in part) in an Underwritten Offering (a “Shelf Underwritten Offering”); provided
that the Company shall not be obligated to participate in more than four
underwritten offerings during any twelve-month period. Such notice shall specify
(x) the aggregate number of Registrable Securities requested to be registered in
such Shelf Underwritten Offering and (y) the identity of the Stockholder(s)
requesting such Shelf Underwritten Offering. Upon receipt by the Company of such
notice, the Company shall promptly comply with the applicable provisions of this
Agreement, including those provisions of Section 4.05 relating the Company’s
obligation to make Filings with the Commission, assist in the preparation and
filing with the Commission of prospectus supplements and amendments to the Shelf
Registration Statement, participate in “road shows,” agree to customary
“lock-up” agreements with respect to the Company’s securities and obtain
“comfort” letters, and the Company shall take such other actions as necessary or
appropriate to permit the consummation of such Shelf Underwritten Offering as
promptly as practicable. Each Shelf Underwritten Offering shall be for the sale
of a number of Registrable Securities equal to or greater than the Registrable
Amount. In any Shelf Underwritten Offering, the Company shall select the
investment bank(s) and managers that will serve as lead or co-managing
underwriters with respect to the offering of such Registrable Securities, which
shall be reasonably acceptable to the Stockholders participating in such Shelf
Underwritten Offering that hold a majority of the Registrable Securities
included in such Shelf Underwritten Offering.
 
Section 4.04.      Withdrawal Rights.  Any Stockholder having notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of the Registrable
Securities designated by it for registration by giving written notice to such
effect to the Company prior to the effective date of such registration
statement. In the event of any such withdrawal, the Company shall not include
such Registrable Securities in the applicable registration and such Registrable
Securities shall continue to be Registrable Securities for all purposes of this
Agreement. No such withdrawal shall affect the obligations of the Company with
respect to the Registrable Securities not so withdrawn; provided, however, that
in the case of a Demand Registration, if such withdrawal shall reduce the number
of Registrable Securities sought to be included in such registration below the
Registrable Amount, then the Company shall as promptly as practicable give each
holder of Registrable Securities sought to be registered notice to such effect
and, within ten days following the mailing of such notice, such holder(s) of
Registrable Securities still seeking registration shall, by written notice to
the Company, elect to register additional Registrable Securities, when taken
together with elections to register Registrable Securities by its Permitted
Transferees, to satisfy the Registrable Amount or elect that such registration
statement not be filed or, if theretofore filed, be withdrawn. During such ten
day period, the Company shall not file such registration statement if not
theretofore filed or, if such registration statement has been theretofore filed,
the Company shall not seek, and shall use commercially reasonable efforts to
prevent, the effectiveness thereof.
 
16

--------------------------------------------------------------------------------

Section 4.05.      Registration Procedures.  (a) If and whenever the Company is
required to use commercially reasonable efforts to effect the registration of
any Registrable Securities under the Securities Act as provided in Section 4.01,
Section 4.02 and Section 4.03, the Company shall as promptly as practicable (in
each case, to the extent applicable):
 
(i)            prepare and file with the Commission a registration statement to
effect such registration, cause such registration statement to become effective
at the earliest possible date permitted under the rules and regulations of the
Commission, and thereafter use commercially reasonable efforts to cause such
registration statement to remain effective pursuant to the terms of this
Agreement; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided,
further, that before filing such registration statement or any amendments
thereto, the Company will furnish to the counsel selected by the holders of
Registrable Securities which are to be included in such registration (“Selling
Holders”) copies of all such documents proposed to be filed, which documents
will be subject to the review of and comment by such counsel (it being
understood that counsel to the Selling Holders will conduct its review and
provide any comments promptly);
 
(ii)           prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection therewith and any Exchange Act reports
incorporated by reference therein as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until the earlier of such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the
Selling Holder(s) set forth in such registration statement or (i) in the case of
a Demand Registration pursuant to Section 4.01, the expiration of 60 days after
such registration statement becomes effective or (ii) in the case of a Piggyback
Registration pursuant to Section 4.02, the expiration of 60 days after such
registration statement becomes effective or (iii) in the case of a Shelf
Registration pursuant to Section 4.03, the Shelf Registration Effectiveness
Period;
 
17

--------------------------------------------------------------------------------

(iii)          furnish to each Selling Holder and each underwriter, if any, of
the securities being sold by such Selling Holder such number of conformed copies
of such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and any Issuer Free Writing Prospectus and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
Selling Holder;
 
(iv)          use commercially reasonable efforts to register or qualify such
Registrable Securities covered by such registration statement under such other
securities laws or blue sky laws of such jurisdictions as any Selling Holder and
any underwriter of the securities being sold by such Selling Holder shall
reasonably request, and take any other action which may be reasonably necessary
or advisable to enable such Selling Holder and underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (iv)
be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to file a general consent to service of process in any such
jurisdiction;
 
(v)           use best efforts to cause such Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed and, if no such securities are so listed, use commercially
reasonable efforts to cause such Registrable Securities to be listed on the NYSE
or the Nasdaq Stock Market;
 
(vi)          use commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Selling Holder(s) thereof to consummate the disposition of such
Registrable Securities;
 
(vii)         in connection with an Underwritten Offering, obtain for each
Selling Holder and underwriter:
 
(A)    an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Selling Holder and underwriters, and
 
18

--------------------------------------------------------------------------------

(B)    a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU Section
634 of the AICPA Professional Standards, an “agreed upon procedures” letter)
signed by the independent registered public accountants who have certified the
Company’s financial statements included in such registration statement (and, if
necessary, any other independent registered public accountant of any Subsidiary
of the Company or any business acquired by the Company from which financial
statements and financial data are, or are required to be, included in the
registration statement);
 
(viii)        promptly make available for inspection by any Selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such Selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (i) or (ii) such holder of Registrable Securities
requesting such information agrees, and causes each of its Inspectors, to enter
into a confidentiality agreement on terms reasonably acceptable to the Company;
and provided, further, that each Holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;
 
(ix)           promptly notify in writing each Selling Holder and the
underwriters, if any, of the following events:
 
(A)    the filing of the registration statement, the prospectus or any
prospectus supplement related thereto, any Issuer Free Writing Prospectus or
post-effective amendment to the registration statement, and, with respect to the
registration statement or any post-effective amendment thereto, when the same
has become effective;
 
19

--------------------------------------------------------------------------------



(B)    any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;
 
(C)    the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;
 
(D)    when any Issuer Free Writing Prospectus includes information that may
conflict with the information contained in the registration statement; and
 
(E)     the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;
 
(x)            notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and, at the request of any Selling Holder, promptly prepare and
furnish to such Selling Holder a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading;
 
(xi)           use every reasonable best effort to obtain the withdrawal of any
order suspending the effectiveness of such registration statement;
 
(xii)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to
Selling Holders, as promptly as practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first day of the Company’s first full quarter after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(xiii)         use its reasonable best efforts to assist Stockholders who made a
request to the Company to provide for a third party “market maker” for the
Common Stock; provided, however, that the Company shall not be required to serve
as such “market maker”;
 
20

--------------------------------------------------------------------------------

(xiv)        cooperate with any Selling Holder and any underwriter and the
managing underwriter to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law), if necessary or appropriate, representing securities sold under
any registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or such
Selling Holder may request and keep available and make available to the
Company’s transfer agent prior to the effectiveness of such registration
statement a supply of such certificates as necessary or appropriate;
 
(xv)         have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and rating agencies, as
the case may be, take other actions to obtain ratings for any Registrable
Securities (if they are eligible to be rated) and otherwise use its reasonable
best efforts to cooperate as reasonably requested by the Selling Holders and the
underwriters in the offering, marketing or selling of the Registrable
Securities;
 
(xvi)        have appropriate officers of the Company, and cause representatives
of the Company’s independent registered public accountants, to participate in
any due diligence discussions reasonably requested by any Selling Holder or any
underwriter;
 
(xvii)       if requested by any underwriter, agree, and cause the Company and
any directors or officers of the Company to agree, to be bound by customary
“lock-up” agreements restricting the ability to dispose of Company securities;
 
(xviii)      if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;
 
(xix)         cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter that is required to be undertaken in accordance with the rules and
regulations of the FINRA;
 
(xx)          otherwise use reasonable best efforts to cooperate as reasonably
requested by the Selling Holders and the underwriters in the offering, marketing
or selling of the Registrable Securities;
 
(xxi)         otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act; and
 
(xxii)        use reasonable best efforts to take any action requested by the
Selling Holders, including any action described in clauses (i) through (xxi)
above to prepare for and facilitate any “over-night deal” or other proposed sale
of Registrable Securities over a limited timeframe.
 
21

--------------------------------------------------------------------------------

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.
 
(b)       Without limiting any of the foregoing, in the event that the offering
of Registrable Securities is to be made by or through an underwriter, the
Company shall enter into an Underwriting Agreement with a managing underwriter
or underwriters containing representations, warranties, indemnities and
agreements customarily included (but not inconsistent with the covenants and
agreements of the Company contained herein) by an issuer of common stock in
underwriting agreements with respect to offerings of common stock for the
account of, or on behalf of, such issuers. In connection with any offering of
Registrable Securities registered pursuant to this Agreement, the Company shall
furnish to the underwriter, if any (or, if no underwriter, the Selling Holder),
unlegended certificates representing ownership of the Registrable Securities
being sold (unless, in the Company’s sole discretion, such Registrable
Securities are to be issued in uncertificated form pursuant to the customary
arrangements for issuing shares in such form), in such denominations as
requested and instruct any transfer agent and registrar of the Registrable
Securities to release any stop transfer order with respect thereto.
 
(c)       Each Selling Holder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in Section
4.05(a)(ix), such Selling Holder shall forthwith discontinue such Selling
Holder’s disposition of Registrable Securities pursuant to the applicable
registration statement and prospectus relating thereto until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.05(a)(ix) and, if so directed by the Company, deliver
to the Company, at the Company’s expense, all copies, other than permanent file
copies, then in such Selling Holder’s possession of the prospectus current at
the time of receipt of such notice relating to such Registrable Securities. In
the event the Company shall give such notice, any applicable 60 day period
during which such registration statement must remain effective pursuant to this
Agreement shall be extended by the number of days during the period from the
date of giving of a notice regarding the happening of an event of the kind
described in Section 4.05(a)(ix) to the date when all such Selling Holders shall
receive such a supplemented or amended prospectus and such prospectus shall have
been filed with the Commission.
 
22

--------------------------------------------------------------------------------

Section 4.06.      Registration Expenses.  (a) All expenses incident to the
Company’s performance of, or compliance with, its obligations under this
Agreement including (i)(A) all registration and filing fees, all fees and
expenses of compliance with securities and “blue sky” laws, (B) all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the fees and expenses of any “qualified independent underwriter” as
such term is defined in NASD Rule 2720 or the equivalent rule incorporated into
the FINRA rulebook), (C) all fees and expenses of compliance with securities and
“blue sky” laws, (D) all printing (including expenses of printing certificates,
if any, for the Registrable Securities in a form eligible for deposit with the
Depository Trust Company and of printing prospectuses if the printing of
prospectuses and Issuer Free Writing Prospectuses is requested by a holder of
Registrable Securities) and copying expenses, (E) all messenger and delivery
expenses, (F) all fees and expenses of the Company’s independent certified
public accountants and counsel (including with respect to “comfort” letters,
“agreed-upon procedures” letter and opinions), (G) fees and expenses of one
counsel to the Stockholders selling in such registration (which firm shall be
selected by the Stockholders selling in such registration that hold a majority
of the Registrable Securities included in such registration), (H) except as
provided in clause (ii) below, the fees and expenses (including underwriting
discounts and commissions and transfer taxes) of every nationally recognized
investment bank engaged in connection with a Demand Registration or a Piggyback
Registration that is not an Underwritten Offering, (collectively, the
“Registration Expenses”) and (ii) any expenses described in clauses (i)(A)
through (H) above incurred in connection with the marketing and sale of
Registrable Securities (“Offering Expenses”) shall be borne by the Company,
regardless of whether a registration is effected, marketing is commenced or sale
is made. The Company will pay its internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties,
the expense of any annual audit and the expense of any liability insurance) and
the expenses and fees for listing the securities to be registered on each
securities exchange and included in each established over-the-counter market on
which similar securities issued by the Company are then listed or traded.
 
(b)       Each Selling Holder shall pay its portion of all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale of
such Selling Holder’s Registrable Securities pursuant to any registration.
 
ARTICLE 5
Indemnification
 
Section 5.01.     General Indemnification.  The Company agrees to indemnify and
hold harmless the Acquisition Entity and each of the officers, directors,
employees, members, managers, partners and agents or Affiliates of the
Acquisition Entity against any and all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, the “Losses”), in each case, based
on, arising out of, resulting from or in connection with any claim, action,
cause of action, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or other (collectively, “Actions”), based on,
arising out of, pertaining to or in connection with the Acquisition Entity’s
status as an equityholder of the Company and (i) the ownership or the operation
of the assets or properties, and the operation or conduct of the business of,
including contracts entered into by, the Company, whether before, on or after
the date hereof or (ii) any other activity that the Company or its Subsidiaries
engages in.
 
23

--------------------------------------------------------------------------------

Section 5.02.     Registration Statement Indemnification.  (a) The Company
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
each Selling Holder, its officers, directors, employees, managers, members,
partners and Affiliates, such Selling Holder or such other indemnified Person
from and against all Losses caused by, resulting from or relating to any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission (or alleged omission) of a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as the same are caused by
any information furnished in writing to the Company by such Selling Holder
expressly for use therein. In connection with an Underwritten Offering and
without limiting any of the Company’s other obligations under this Agreement,
the Company shall also indemnify such underwriters, their officers, directors,
employees and agents and each Person who controls (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act) such underwriters
or such other indemnified Person to the same extent as provided above with
respect to the indemnification (and exceptions thereto) of the holders of
Registrable Securities being sold. Reimbursements payable pursuant to the
indemnification contemplated by this Section 5.02(a) will be made by periodic
payments during the course of any investigation or defense, as and when bills
are received or expenses incurred.
 
(b)       In connection with any registration statement in which a holder of
Registrable Securities is participating, each such Selling Holder will furnish
to the Company in writing information regarding such Selling Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, officers, employees and agents and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company or such other indemnified Person against all
Losses caused by any untrue statement of material fact contained in the
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.
 
24

--------------------------------------------------------------------------------

Section 5.03.     Contribution.  (a) If recovery is not available under the
foregoing indemnification provisions for any reason or reasons other than as
specified therein, any Person who would otherwise be entitled to indemnification
by the terms thereof shall nevertheless be entitled to contribution with respect
to any Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons. In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances. It is hereby agreed that it
would not necessarily be equitable if the amount of such contribution were
determined by pro rata or per capita allocation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. Notwithstanding the foregoing, no Selling
Holder or transferee thereof shall be required to make a contribution in excess
of the net amount received by such holder from its sale of Registrable
Securities in connection with the offering that gave rise to the contribution
obligation.
 
Section 5.04.      Procedure.  (a) Any Person entitled to indemnification
hereunder shall give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification; provided, however, the
failure to give such notice shall not release the indemnifying party from its
obligation, except to the extent that the indemnifying party has been materially
prejudiced by such failure to provide such notice on a timely basis.
 
(b)       In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein, and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel). The
indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail to diligently contest such matter (except to the
extent settled in accordance with the next following sentence).
 
Section 5.05.     Other Matters.  (a) An indemnifying party shall not be liable
for any settlement of an Action effected without its consent. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened Action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Action.
 
25

--------------------------------------------------------------------------------

(b)       Any Losses for which an indemnified party is entitled to
indemnification or contribution under this Article 5 shall be paid by the
indemnifying party to the indemnified party as such Losses are incurred. The
indemnity and contribution agreements contained in this Article 5 shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Indemnitee, the Company, its directors or officers, or
any Person controlling the Company, and (ii) any termination of this Agreement.
 
(c)       The parties hereto shall, and shall cause their respective
Subsidiaries to, cooperate with each other in a reasonable manner with respect
to access to unprivileged information and similar matters in connection with any
Action. The provisions of this Article 5 are for the benefit of, and are
intended to create third party beneficiary rights in favor of, each of the
indemnified parties referred to herein.
 
(d)       Not less than three days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
Stockholder who has timely provided the requisite notice hereunder entitling the
Stockholder to register Registrable Securities in such registration statement of
the information, documents and instruments from such Stockholder that the
Company or any underwriter reasonably requests in connection with such
registration statement, including, but not limited to a questionnaire, custody
agreement, power of attorney, lock-up letter and underwriting agreement (the
“Requested Information”). If the Company has not received, on or before the day
before the expected filing date, the Requested Information from such
Stockholder, the Company may file the Registration Statement without including
Registrable Securities of such Stockholder. The failure to so include in any
registration statement the Registrable Securities of a Stockholder (with regard
to that registration statement) shall not in and of itself result in any
liability on the part of the Company to such Stockholder.
 
ARTICLE 6
Miscellaneous
 
Section 6.01.      Headings.  The headings in this Agreement are for convenience
of reference only and shall not control or effect the meaning or construction of
any provisions hereof.
 
Section 6.02.      Entire Agreement.  This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.
 
26

--------------------------------------------------------------------------------

Section 6.03.      Further Actions; Cooperation.  Each of the Stockholders
agrees to use its reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things necessary, proper or advisable to give effect to
the transactions contemplated by this Agreement. Without limiting the generality
of the foregoing, each of the Stockholders (i) acknowledges that such
Stockholder will prepare and file with the Commission Filings, including under
Section 13(d) of the Exchange Act, relating to its Beneficial Ownership of the
Common Stock and (ii) agrees to use its reasonable efforts to assist and
cooperate with the other parties in promptly preparing, reviewing and executing
any such Filings, including any amendments thereto.
 
Section 6.04.      Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by email,
nationally recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated on
the signature pages of this Agreement or in writing by such party to the other
parties:
 
If to the Acquisition Entity, to:
 
OMH Holdings, L.P.
c/o Apollo Management VIII, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Email: mmichelini@apollolp.com; lmedley@apollolp.com
Attn: Matthew Michelini; Laurie Medley
 
with a copy (which shall not constitute notice) to:
 
Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Email: pshwachman@sidley.com, dclivner@sidley.com
Attn: Perry J. Shwachman, Dan Clivner


If to the Company, to:
 
OneMain Holdings, Inc.
601 N.W. Second Street
Evansville, IN 47708
Email: Jack.Erkilla@onemainfinancial.com
Attn: Jack R. Erkilla
 
If to a Stockholder that is not the Acquisition Entity, then to the address set
forth in the written agreement of such Stockholder provided for in Section 2.01
hereof.
 
27

--------------------------------------------------------------------------------

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by email, with confirmation received,
to the email addresses specified above (or at such other email address for a
party as shall be specified by like notice). Any notice delivered by any party
hereto to any other party hereto shall also be delivered to each other party
hereto simultaneously with delivery to the first party receiving such notice.
 
Section 6.05.      Applicable Law.  The substantive laws of the State of New
York shall govern the interpretation, validity and performance of the terms of
this Agreement, without regard to conflicts of law doctrines.
 
Section 6.06.      Severability.  The provisions of this Agreement are
independent of and separable from each other. The invalidity, illegality or
unenforceability of one or more of the provisions of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement, including any such provisions, in any other
jurisdiction, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law. The
parties hereto shall endeavor in good faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provision, as applicable.
 
Section 6.07.      Successors and Assigns.  Except as otherwise provided herein,
all the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective successors
and permitted assigns of the parties hereto. No Stockholder may assign any of
its rights hereunder to any Person other than a Permitted Transferee; provided
that the rights of the Acquisition Entity under Section 3.01, Section 3.02 and
Section 3.03 may only be assigned to an Affiliate of the Acquisition Entity and
only in connection with the substantially concurrent transfer by the Acquisition
Entity to such Affiliate of at least 33% of the outstanding Company Securities.
Each Permitted Transferee of any Stockholder shall be subject to all of the
terms of this Agreement, and by taking and holding such shares, subject to the
immediately preceding sentence, such Person shall be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
comply with all of the terms and provisions of this Agreement; provided,
however, no transfer of rights permitted hereunder shall be binding upon or
obligate the Company unless and until (i) if required under Section 2.01 hereof,
the Company shall have received written notice of such transfer and the joinder
of the transferee provided for in Section 2.01 hereof, and (ii) such transferee
can establish Beneficial Ownership or ownership of record of a Registrable
Amount (whether individually or together with its Affiliates that are
Stockholders or transferees of Stockholders and, if applicable, its other
Permitted Transferees that are Stockholders or transferees of Stockholders). The
Company may not assign any of its rights or obligations hereunder without the
prior written consent of each of the Stockholders, and any assignment attempted
or effected without obtaining such required consent shall be null and void.
Notwithstanding the foregoing, no successor or assignee of the Company shall
have any rights granted under this Agreement until such Person shall acknowledge
its rights and obligations hereunder by a signed written statement of such
Person’s acceptance of such rights and obligations.
 
28

--------------------------------------------------------------------------------

Section 6.08.      Amendments.  This Agreement may not be amended, modified or
supplemented unless such amendment, modification or supplement is in writing and
signed by each of the Stockholders and the Company and is approved by the
Independent Directors.
 
Section 6.09.     Waiver.  The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in a writing signed by the party against
whom the waiver is to be effective, and no waiver in any one or more instances
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or breach of any
other term, covenant, representation or warranty.  Any waiver by or on behalf of
the Company shall require Independent Director approval.
 
Section 6.10.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.
 
Section 6.11.     Submission To Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
THE APPELLATE COURTS THEREOF. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS FOR NOTICES SET FORTH HEREIN. 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HERETO
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO DISPUTES HEREUNDER.
 
29

--------------------------------------------------------------------------------

Section 6.12.      Injunctive Relief.  Each party hereto acknowledges and agrees
that a violation of any of the terms of this Agreement will cause the other
parties irreparable injury for which an adequate remedy at law is not available.
Therefore, the Stockholders agree that each party shall be entitled to, an
injunction, restraining order, specific performance or other equitable relief
from any court of competent jurisdiction, restraining any party from committing
any violations of the provisions of this Agreement, without the need to post a
bond or prove the inadequacy of monetary damages.
 
Section 6.13.      Recapitalizations, Exchanges, Etc. Affecting the Shares of
Common Stock; New Issuance.  The provisions of this Agreement shall apply, to
the full extent set forth herein, with respect to Company Securities and to any
and all equity or debt securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets, or otherwise)
which may be issued in respect of, in exchange for, or in substitution of, such
Company Securities and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.
 
Section 6.14.      Termination.  Upon the mutual consent of all of the parties
hereto (including, with respect to the Company, the approval of a majority of
the Independent Directors) or, with respect to each Stockholder, at such earlier
time as such Stockholder and its Affiliates and Permitted Transferees ceases to
Beneficially Own a Registrable Amount, the terms of this Agreement shall
terminate, and be of no further force and effect; provided, however, that the
following shall survive the termination of this Agreement: (i) the provisions of
Section 4.02 (which shall terminate, and be of no further force and effect, with
respect to each Stockholder, at such time as such Stockholder and its Affiliates
and Permitted Transferees ceases to Beneficially Own a Registrable Amount),
Section 4.06, Article 5, Section 6.05, Section 6.11 and this Section 6.14; (ii)
the rights with respect to the breach of any provision hereof by the Company and
(iii) any registration rights vested or obligations accrued as of the date of
termination of this Agreement to the extent, in the case of registration rights
so vested, if such Stockholder ceases to meet the definition of a Stockholder
under this Agreement subsequent to the vesting of such registration rights as a
result of action taken by the Company.
 
Section 6.15.     [Reserved].
 
Section 6.16.      Rule 144.  The Company covenants and agrees that it will file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder (or, if
it is not required to file such reports, it will, upon the request of any holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales in compliance with Rule 144 under the Securities Act),
and it will take such further reasonable action, to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule 144 may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission. Upon the reasonable request of any holder of Registrable Securities,
the Company will deliver to such holder a written statement as to whether it has
complied with such information and filing requirements.
 
30

--------------------------------------------------------------------------------

Section 6.17.      Information.  The Company covenants and agrees that for so
long as the Stockholders, together, have Beneficial Ownership of at least 1% of
the Voting Power of the Company, it will provide or cause to be provided, upon
request, to persons affiliated with the Acquisition Entity who are covered by
applicable Acquisition Entity confidentiality policies, all information about
the Company and its operations as the Company would ordinarily provide to a
director upon his or her request.
 
[Remainder of page left blank intentionally]
 
31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.
 

 
ONEMAIN HOLDINGS, INC.
     
By:
     
Name:
   
Title:



 

 
OMH HOLDINGS, L.P.
     
By:
     
Name:
   
Title:



[Signature Page To Amended and Restated Stockholders Agreement]
 

--------------------------------------------------------------------------------

Schedule 3.01
 
Remaining Directors
 
Director
Term Expiration
Jay N. Levine
Company’s 2020 Annual Meeting
Roy A. Guthrie
Company’s 2020 Annual Meeting
Anahaita N. Kotval
Company’s 2021 Annual Meeting

 
 

--------------------------------------------------------------------------------